Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Shah et al. (US2010197116A1), hereinafter Shah.
Regarding claim 1, Shah teaches (Fig. 3) a cutting device (300) for cutting a composite material (112), comprising: a carrier module (304) for carrying the composite material ([0142]); and a laser generating module configured to provide a laser beam and including: a laser scanning writer (104) for providing a laser source; and a laser path adjuster (106) located on a scanning path of the laser source, wherein the laser path adjuster adjusts the scanning path of the laser beam or the carrier module carries the composite material to move ([0116]-[0117], [0142]), so that a cutting area formed by projecting the laser beam onto the composite material is offset parallel (Fig. 1A-C, [0063]-[0066]).
claim 2, Shah further teaches (Fig. 3) the laser beam is offset parallel relative to the composite material (112) by the adjustment of the laser path adjuster (106) ([0116]-[00117], [0142]).
Regarding claim 3, Shah further teaches (Fig. 3) the composite material (112) is offset parallel relative to the laser generating module by being carried and moved by the carrier module (204) ([0142], Fig. 1A-C, [0063]-[0066]).
Regarding claim 4, Shah further teaches a pulse width of the laser source is in the order of femtoseconds ([0118] lines 15-20).
Regarding claim 5, Shah further teaches a pulse width of the laser source is less than 500 femtoseconds ([0118] lines 15-20).
Regarding claim 6, Shah further teaches a pulse repetition rate of the laser source is higher than 1 MHz ([0120] lines 1-5).
Regarding claim 7, Shah further teaches the laser source is infrared light, ultraviolet light or green laser ([0135] lines 1-8).
Regarding claim 8, Shah further teaches the composite material includes a semiconductor wafer ([0020] lines 1-3).
Regarding claim 9, Shah further teaches the semiconductor wafer has a thickness less than 100 µm ([0102] lines 3-7).
Regarding claim 10, Shah further teaches the composite material includes at least one of an oxide layer, a nitride layer and a carbonization layer (Fig. 1G-1 to 1G1-3, [0101] lines 9-15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        March 2nd, 2021

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761